DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
Claims 1-6, 32, and 33 are pending, wherein claims 32 and 33 are new.

Priority
It is noted that the present Applicant claims priority to US Application no. 14/618,008, now US Patent no. 9,839,790, filed 10 February 2015 as a continuation-in-part.  Upon review, the limitations of claim 1 pertaining to the element of the rangefinder and operation thereof to determine a distance reading, and the non-circular treatment area are not supported by the claimed parent application.  Therefore, it is noted that the earliest priority for said limitations will be the filing date of the present invention filed 4 August 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment reciting that “said treatment area being non-circular” is not sufficiently described by the description of the present invention.  The Examiner disagrees with Applicant that paragraphs 4, 44, and 53 provide the support for this limitation.  Said paragraphs teach in broad and general sense that the optical elements may be arranged in any pattern to form radiation from the light source into “a specific geometric pattern.”  Beyond “specific geometric pattern” there is no teaching that further limits or 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 32-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite if the “treatment area” particularly the “treatment area being non-circular” is positively recited by the claim as it appears to merely tangentially claimed only for defining the surface from which the laser pulses are reflected from.  It is uncertain if the limitation is a limiting feature of the invention or merely just reference of the intended use.  Further the present specification fails to define the specific shape of the treatment area or how the shape is achieved.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US Publication no. 2009/0131922) in view of O’Reilly (US Patent no. 10,349,997), further in view of Baldaccini (US Publication no. 2009/0209948).
In regard to claim 1, Dewey et al. describe a laser therapy system for cosmetic and dermatological treatments, wherein said therapy system comprises handheld components (para 4, 15, 16).  The laser therapy system comprises a handpiece 100 (figures 1A, 1B, 2A, and 2B) with an optical energy delivery system 110 connected to an optical energy source 210 (para 34-36, 40, 45, and 46).  The optical energy source 210 includes a laser, a diode laser, or laser diode array (para 46) and a controller 220 which may be a processor (para 48-49 and 51).  The controller 220 provides computerized methods governing system functional operations including adjusting real-time parameters of laser output based on data collected by one or more sensors to alter a treatment parameter or adjust the handpiece (para 45, last sentence).  Such alterations based on data from sensors may be related to positional parameters of the handpeice 
O’Reilly describes a handheld device for dermatologic therapy, wherein the type of therapy delivered by O’Reilly is cryogenic therapy (col 1 lines 7-12 and col 2 lines 30-47).  The handheld therapy device is considered similar to Dewey et al. The headpiece of O’Reilly includes a range finder 50 operably positioned on the handheld housing and may be in the form of a laser for determining the distance from the therapy device to the treatment area (col 3 lines 40-55).  The range finder is useful for guiding the operator of the device to properly position the device at the correct distance from the treatment area.  The range finder is useful for indicating if the device is too close to the treatment area so as to cause harm, or is positioned too far that the treatment becomes ineffective (i.e., this step is considered suggestive of comparing the distance reading to a predetermined distance in order to ascertain proper/optimal range of the device).  Said range finder is connected to a computer controller located within the handpiece housing.  O’Reilly is silent with respect to operation of the range finder for emitting light (though the range finder of O’Reilly is laser based), receiving reflected light, determining a time of flight of the reflected light, in order to determine a distance reading between the device and treatment area.  However, this is considered to comprise the usual and 
Dewey et al in view of O’Reilly are considered to substantially suggest the invention as claimed, however neither teaches that the treatment area is non-circular, though both references make clear that the devices described therein are directed at treatment areas of the skin, wherein Dewey et al. creates a uniform energy distribution across the chosen area.  Baldacchini describes a handheld laser therapy device, similar in function to Dewey et al. and design of O’Reilly.  Figure 4A shows that the treatment area may be non-circular.  Modification of the shape of the treatment area of Dewey et al. and O’Reilly is considered to have been obvious to one of ordinary skill in the art since the modification comprises the application of a known technique to a known device motivated by providing optimal treatment of a target area.  Moreover, the present invention in its fullest teachings only describes that the treatment area may have a specific geometric shape without providing criticality to the specific shape or providing 
	In regard to claim 2, Dewey et al. provides teaching that controller 220 provides computerized methods governing system functional operations including adjusting real-time parameters of laser output based on data collected by one or more sensors to alter a treatment parameter or adjust the handpiece (para 45, last sentence).  O’Reilly provides the teaching that the range finder is useful for guiding the operator of the device to properly position the device at the correct distance from the treatment area.  The range finder is useful for indicating if the device is too close to the treatment area so as to cause harm, or is positioned too far that the treatment becomes ineffective (i.e., this step is considered suggestive of comparing the distance reading to a predetermined distance in order to ascertain proper/optimal range of the device).  
	In regard to claim 32, Dewey et al. teach that specific pattern of radiation formed with specific energies formed at specific locations within the pattern of radiation (para 15, 31, 45, 47, 68, 89, 93-94).
	In regard to claim 33, Dewey et al. may include various sensors such as a temperature sensor, accelerometer, positional sensor, and/or a color sensor (para 99).  .

	
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (US Publication no. 2009/0131922) in view of O’Reilly (US Patent no. 10,349,997) and Baldaccini (US Publication no. 2009/0209948), further in view of Davenport (US Publication no. 2009/0171253).
In regard to claims 3-6, Dewey et al. in view of both O’Reilly and Baldaccini are considered to substantially suggest the invention as claimed, however do not teach that when obtaining the distance measurement to generate an alarm when the device is outside a predetermined range.  Davenport describes a system and method for dermatological treatment using ultrasound.  In view that Davenport is directed to a handheld treatment apparatus for similar intended uses, it is considered that Davenport is analogous to the cited references.  Davenport teach that distance from the treatment device to the target tissues is critical for reasons similar to O’Reilly, namely if the device is too close to the treatment area so as to cause harm, or is positioned too far that the treatment becomes ineffective (para 48).  If the device is determined to be too close to the treatment area or too far feedback is generated to the user in the form of a visual or auditory alarm (para 48).  The alarm is useful in order to signal to the operator to adjust device positioning to prevent harm to the tissue surface or avoid ineffective treatment.  The modification of the cited prior art in view of Davenport is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it would 
 	Further in regard to claims 4 and 6, it is considered that the feedback provided by Davenport suggests adjusting the distance of the treatment device to be within target parameters.  Additionally, Dewey et al. provides teachings that the therapy output parameters are adjusted based on the determined distance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pyun et al. (US Publication no. 2019/0015681);
Gurovich et al. (US Publication no. 2016/0045762);
Bornstein et al. (US Publication no. 2015/0157876);
O’Neil (US Publication no. 2013/0165839);
Van Valen et al. (US Publication no. 2013/0085485);
Hamada et al. (US Publication no. 2011/0270365);
Oron et al. (US Publication no. 2010/0229748);
Bendett et al. (US Publication no. 2008/0077200);
Weckworth et al. (US Publication no. 2007/0032847);
Altshuler et al. (US Publication no. 2005/0154381);
Sachar (US Publication no. 2005/0096589);
Yaroslavsky et al. (US Publication no. 2004/0225339);
Grove et al. (US Publication no. 2004/0167499);
Harth et al. (US Publication no. 2004/0122492);
Ferren et al. (US Patent no. 8,540,701);
Mimeault (US Patent no. 8,310,655);
Trussell, Jr. (US Patent no. 5,790,241);
Nourrcier (US Patent no. 5,726,742);
Peters et al. (US Patent no. 5,336,900).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 June 2021